DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowed in view of the amendment to the claims. The amendment to the claims overcomes the 35 USC 101 rejection of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C. Zhou, Y. Gu, X. Fan, Z. Shi, G. Mao and Y. D. Zhang disclose "Direction-of-Arrival Estimation for Coprime Array via Virtual Array Interpolation," in IEEE Transactions on Signal Processing. 
Y. D. Zhang, S. Qin and M. G. Amin discloses "Doa estimation exploiting coprime arrays with sparse sensor spacing," 2014 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2014.
	P. P. Vaidyanathan and P. Pal disclose "Sparse Sensing With Co-Prime Samplers and Arrays," in IEEE Transactions on Signal Processing.
	T. Jia, H. Wang, X. Shen and X. Liu discloses "Direction of arrival estimation with co-prime arrays via compressed sensing methods," OCEANS 2016 - Shanghai, 2016.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648